Exhibit 10.3


SECOND AMENDMENT TO
INVENTORY FACILITY CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 29, 2018 (this
“Amendment”), is made by and among ANIXTER INC., a Delaware corporation,
(“Anixter”), the other parties listed on the signature pages hereof as a “Loan
Party” (together with Anixter, each, a “Loan Party” and collectively, the “Loan
Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Administrative
Agent”) and the Lenders (as defined in the Credit Agreement) party hereto.
R E C I T A L S:
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
5, 2015, by and among the Borrowers (as defined therein), the Lenders and the
Administrative Agent (as amended by that certain First Amendment to Inventory
Facility Loan Documents dated as of September 29, 2016, and as further amended,
restated or otherwise modified, the “Credit Agreement”); and
WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement as hereinafter provided and the Administrative Agent, with the
approval of the Required Lenders, is willing to make such modifications, subject
to the terms and conditions of this Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Definitions. Defined terms used herein unless otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement and the rules of
construction set forth in Section 1.04 of the Credit Agreement shall apply to
this Amendment.
2.Amendment of Credit Agreement.
(a)Section 6.1(a) of the Credit Agreement is hereby amended as follows: (1) by
deleting the word “and” at the end of clause (xiv); (2) by replacing the period
at the end of clause (xv) with “; and”; and (3) by inserting the following new
clause (xvi) immediately after amended clause (xv):
“    (xvi)    Indebtedness of Anixter evidenced by the certain Senior Notes due
2025 issued under the 2019 Notes Indenture in an aggregate principal amount of
up to $300,000,000, which Indebtedness will be used for the repayment in one or
more transactions of a portion of the 5.625% Senior Notes due 2019 issued under
the 2012 Notes Indenture.”
(b)Section 6.8(b)(iii) of the Credit Agreement is hereby amended to read in its
entirety as follows:
“    (iii)    (A) refinancings of Indebtedness to the extent permitted by
Section 6.1, and (B) payments in respect of the 5.625% Senior Notes due 2019
issued under the 2012 Notes Indenture with the proceeds of the Indebtedness
permitted by Section 6.1(a)(xvi);”
(c)Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following new definition in appropriate alphanumeric order:
“    “2019 Notes Indenture” means an Indenture dated on or about November 12,
2018, between Anixter Inc., Anixter International Inc., as guarantor, and Wells
Fargo, as trustee, as the same may be amended or replaced from time to time.”
3.Representations and Warranties. Each of the Loan Parties, by executing this
Amendment, hereby certifies and confirms that as of the date hereof and after
giving effect to this Amendment: (a) the execution, delivery and performance of
this Amendment and any and all other documents executed and/or delivered in
connection herewith


1

--------------------------------------------------------------------------------




(i) have been authorized by all requisite action on the part of the Loan
Parties, (ii) will not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or (iii)
conflict with or violate any of the Loan Parties’ respective Organization
Documents; (b) the representations and warranties of the Loan Parties contained
in the Credit Agreement (as amended by this Amendment) and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on the date hereof with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the specific dates or times referred to therein); (c) no
Event of Default or Default under the Credit Agreement shall have occurred and
be continuing or shall exist which will not be cured by the execution and
effectiveness of this Amendment; and (d) the Credit Agreement (as amended by
this Amendment) and all other Loan Documents are and remain legal, valid,
binding and enforceable obligations in accordance with the terms thereof.
4.Conditions of Effectiveness of the Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of each of the following
conditions precedent:
(a)Fees and Expenses. The Loan Parties shall pay to the Administrative Agent the
costs and expenses of the Administrative Agent, including reasonable fees of the
Administrative Agent’s counsel in connection with this Amendment.
(b)Execution and Delivery. The Loan Parties and the Required Lenders shall have
executed and delivered to the Administrative Agent counterparts to this
Amendment and all agreements, documents, and certificates executed and delivered
in connection herewith and therewith.
(c)Receivables Facility Amendment. The parties to that certain Second Amendment
to Receivables Facility Credit Agreement of even date herewith shall have
delivered executed counterparts thereto to the Receivables Facility
Administrative Agent and all conditions to effectiveness thereto shall have been
met to the satisfaction of the Receivables Facility Administrative Agent.
5.Force and Effect. Each Loan Party reconfirms, restates, and ratifies each of
Loan Documents to which it is a party and except as amended by this Amendment
each Loan Party confirms that all such Loan Documents to which it is party
remain in full force and effect since the date of their execution.
6.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Illinois,
but giving effect to federal laws applicable to national banks.
7.Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and delivery of executed signature pages hereof by
telecopy or other electronic transmission from one party to another shall
constitute effective and binding execution and delivery of this Amendment by
such party.


2

--------------------------------------------------------------------------------




8.Release; Indemnification.
(a)Release. In further consideration of the Administrative Agent’s and Required
Lenders’ execution of this Amendment, each Loan Party, individually and on
behalf of its respective successors (including any trustees acting on behalf of
such party, and any debtor-in-possession with respect to such party), assigns,
subsidiaries and affiliates, hereby forever releases the Lenders and the
Administrative Agent and their successors, assigns, parents, subsidiaries, and
affiliates and their respective officers, employees, directors, agents and
attorneys (collectively, the “Releasees”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of actions (whether at law or in equity), and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether matured or unmatured,
whether fixed or contingent that any Loan Party has or may have against the
Releasees, or any of them, which arise from or relate to any actions which the
Releasees, or any of them, have or may have taken or omitted to take in
connection with the Credit Agreement or the other Loan Documents prior to the
date hereof (including with respect to the Obligations, any Collateral and any
third parties liable in whole or in part for the Obligations). This provision
shall survive and continue in full force and effect whether or not the Loan
Parties shall satisfy all other provisions of the Credit Agreement (as amended
by this Amendment) or the other Loan Documents.
(b)Related Indemnity. Each Loan Party hereby agrees that its release of the
Releasees set forth in Section 8(a) shall include an obligation to indemnify and
hold the Releasees, or any of them, harmless with respect to any and all
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by the
Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by, or on behalf of any
Person, including officers, directors, agents, trustees, creditors, partners or
shareholders of any such Loan Party or any parent, subsidiary or affiliate of
any such Loan Party, whether threatened or initiated, asserting any claim for
legal or equitable remedy under any statutes, regulation, common law principle
or otherwise arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of this
Amendment or any other document executed in connection herewith; provided, that
no any such Loan Party shall be liable for any indemnification to a Releasee to
the extent that any such liability, obligation, loss, penalty, action, judgment,
suit, cost, expense or disbursement results from the applicable Releasee’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction. The foregoing indemnity shall survive the payment in full of the
Obligations and the termination of the Credit Agreement (as amended by this
Amendment) and the other Loan Documents.
9.Amendment as Loan Document. The parties hereto acknowledge and agree that this
Amendment constitutes a Loan Document.
[SIGNATURES BEGIN ON NEXT PAGE]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Second Amendment to Credit Agreement as of the date first
above written.
LOAN PARTIES:


Anixter Inc.,
a Delaware corporation
By: /s/ Rodney A. Shoemaker                
Name:    Rodney A. Shoemaker
Title:    Senior Vice President - Treasurer




Anixter INTERNATIONAL Inc.,
a Delaware corporation
By: /s/ Rodney A. Shoemaker                
Name:    Rodney A. Shoemaker
Title:    Senior Vice President - Treasurer
Accu-Tech Corporation,
a Georgia corporation
By: /s/ Rodney A. Shoemaker                
Name:    Rodney A. Shoemaker
Title:    Vice President


















































[SIGNATURE PAGE TO
SECOND AMENDMENT TO INVENTORY FACILITY CREDIT AGREEMENT]



--------------------------------------------------------------------------------




COMMUNICATION CABLES, LLC, a Delaware limited liability company,
ANIXTER POWER SOLUTIONS INC., a Michigan corporation




By: /s/ Rodney A. Shoemaker                
Name:    Rodney A. Shoemaker
Title:    Treasurer
























































































[SIGNATURE PAGE TO
SECOND AMENDMENT TO INVENTORY FACILITY CREDIT AGREEMENT]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent




By: /s/ Cory R. Moore                    
Name:    Cory R. Moore
Title:    Assistant Vice President






























































































[SIGNATURE PAGE TO
SECOND AMENDMENT TO INVENTORY FACILITY CREDIT AGREEMENT]



--------------------------------------------------------------------------------






Acknowledged and Agreed:


JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Stephanie A. Lis                    
Name:     Stephanie A. Lis
Title:     Authorized Officer










[SIGNATURE PAGE TO
SECOND AMENDMENT TO INVENTORY FACILITY CREDIT AGREEMENT]

